DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim language “in main advancement characteristics except for both ranges corresponding to start of depressing and end of depressing among the advancement characteristics” is unclear and renders the claim ambiguous.

Further regarding claim 1, the claim language “a degree of increase of a value of the reaction force relatively decreases, as the depression amount increases until a predetermined ratio within a range from 40 % to 60 % with respect to a maximum depression amount of the accelerator pedal reaches, and a degree of increase of a value of the reaction force relatively increases, as the depression amount increases after the ratio within a range from 40 % to 60 % reaches” is unclear and renders the claim ambiguous. 
The claim language is directed towards unconventional grammar and renders the claim language nearly incomprehensible. It is unclear what claim element is modified by the language “reaches”, and it is unclear at what times the decreasing and increasing of the reaction force is occurring with respect to the recited “range”. 
For the purposes of examination only, the Examiner has interpreted the above claim language to mean that a reaction force is increased and decreased with respect to a range.

Regrading claims 7 and 12, the claim language “smoothly connected” is unclear and renders the claims language ambiguous. 
The term “smoothly” is a relative term that varies based on an individual persons opinion. Furthermore, the term “smoothly connected” is not a term of art and is not related to a well-known and established process or method. Furthermore, the current specification does not sufficiently define 
For the purpose of examination only, the Examiner has interpreted the above claim language to mean that corrections are made consecutively with respect to advancement characteristics. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi (US Publication No. 2011/0098901) in view of Erfinder (DE 102015216756). 
Regarding claim 1, Shiomi teaches A vehicle control device (see at least para.[0001-0083], Shiomi teaches a vehicle control device, such as the “accelerator control apparatus” in para.[0010]) comprising: 
a depression amount detection unit for detecting a depression amount of an accelerator pedal (see at least para.[0030], Shiomi teaches “An accelerator stroke sensor 6, which may serve as the accelerator opening- degree detecting means and outputs an accelerator opening-degree signal APS”); 
a depression speed detection unit for detecting a depression speed of the accelerator pedal (see at least para.[0023], Shiomi teaches monitoring the depression speed of an accelerator, “FIG. 8 is a timing chart showing the variation in the change rate of the accelerator opening degree and the accelerator- pedal reaction force”, which anticipates the recited  “detection unit”); 
a reaction force setting unit for setting a value of a reaction force of the accelerator pedal on the basis of detection results by the depression amount detection unit (see at least para.[0011], Shiomi teaches “a means for adjusting a reaction force of the accelerator”) and the depression speed detection unit (see at least para.[0053], Shiomi teaches “the reaction force may be increased in accordance with a change rate ∆APS of the accelerator opening degree”); 
and a reaction force generation unit for controlling a mechanism of the accelerator pedal on the basis of a result set by the reaction force setting unit and generating the set reaction force (see at least para.[0011], Shiomi teaches “a means for adjusting a reaction force of the accelerator”), wherein the reaction force setting unit sets a value of the reaction force in a manner of separating characteristics into advancement characteristics and return characteristics (see at least para.[0034], Shiomi teaches “The basic reaction force substantially changes in proportion to the accelerator opening degree with a suitable hysteresis depending on whether the accelerator pedal is operated in an opening-degree-increasing direction or in an opening-degree-reducing direction”), 
the advancement characteristics being characteristics of a value of the reaction force having a correlation with respect to a depression amount of the accelerator pedal from start of depressing the accelerator pedal until end of depressing (see at least para.[0041], Shiomi teaches “The increase in the reaction force of the accelerator pedal 2 for the accelerator-opening-degree increasing direction may be immediately eliminated when, for example, the operating direction of the accelerator pedal 2 is changed to an accelerator-opening-degree reducing direction, or when the accelerator opening degree APS is reduced and becomes equal to or less than the above-described predetermined accelerator-opening-degree threshold APSl”), 
and the return characteristics being characteristics of a value of the reaction force having a correlation with respect to a depression amount of the accelerator pedal from start of returning the accelerator pedal until end of returning (see at least para.[0041], Shiomi teaches “The increase in the reaction force of the accelerator pedal 2 for the accelerator-opening-degree increasing direction may be immediately eliminated when, for example, the operating direction of the accelerator pedal 2 is changed to an accelerator-opening-degree reducing direction, or when the accelerator opening degree APS is reduced and becomes equal to or less than the above-described predetermined accelerator-opening-degree threshold APSl”), 
and the reaction force setting unit sets a value of the reaction force with respect to the depression amount in such a way that, in main advancement characteristics except for both ranges corresponding to start of depressing and end of depressing among the advancement characteristics (see at least para.[0034] and [0041], Shiomi teaches identifying starting and ending of a depression advancement characteristics and adjusting the reaction force accordingly), 
a degree of increase of a value of the reaction force relatively decreases (see at least para.[0057], Shiomi teaches “the accelerator opening degree APS is increased beyond an accelerator-opening-degree threshold APSA from an intermediate opening degree (for example, accelerator opening degree APSA shown in FIG. 9) that is larger than the accelerator opening degree APSP which corresponds to the boundary of the above-described preload area”, wherein the degree of increase decreases between the accelerator opening points APSP and APSA), as the depression amount increases until a predetermined ratio within a range with respect to a maximum depression amount of the accelerator pedal reaches (see at least para.[0059], Shiomi teaches “in the case where the accelerator opening degree APS is increased from 0 degrees, the increase in the reaction force of the accelerator pedal 2 against the operation thereof felt by the driver is larger than that in the case where the accelerator opening degree APS is increased from an intermediate opening degree”, wherein the preload area corresponds  to the area before the recited “range”), 
and a degree of increase of a value of the reaction force relatively increases, as the depression amount increases after the ratio within a range reaches (see at least para.[0057], Shiomi teaches “the accelerator opening degree APS is increased beyond an accelerator-opening-degree threshold APSA from an intermediate opening degree (for example, accelerator opening degree APSA shown in FIG. 9) that is larger than the accelerator opening degree APSP which corresponds to the boundary of the above-described preload area”, wherein the reaction force increases relatively at and beyond the opening degree position APSA), 
and the reaction force setting unit sets a value of the reaction force in such a way that a value of the reaction force decreases, as the depression amount decreases in the return characteristics (see at least para.[0034], [0041] and Fig. 9, Shimoi teaches the rreaction force decreases in the accelerator opening degree reducing direction, wherein the  accelerator opening degree reducing direction anticipates the recited “return characteristics”).
Shimoi does not expressly indicate “a range from 40 % to 60 %”. However, Shiomi does teach a specific range of the accelerator degree opening between points APSP and APSA in at least Fig. 9. Furthermore, the maximum possible opening of the accelerator pedal (for example, the “accelerator opening degree MAX” seen in para.[0035] and Fig. 3) anticipates a maximum opening degree of 100%. Therefore, based on the finite number of possible ranges that can be used between 0% and 100%, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to try any conceivable range between 0% and 100%, including, but not limited to, 40%-60%, for the ranges of between points APSP and APSA with a reasonable expectation of success. 
Preferably, the preset threshold is in a range of 40% to 60% of a maximum depression acceleration of the accelerator pedal under normal operating conditions”. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shiomi with the teachings of Erfinder to use a range of 40%-60% with respect to the depression amount of an accelerator pedal in order to determine normal operating condition of an accelerator pedal based on anthropogenic factors, as recognized by Erfinder in at least para.[0024].

Claims 2, 5-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi (US Publication No. 2011/0098901) in view of Erfinder (DE 102015216756), as applied to claim 1 above, and further in view of Takeda (JP2016-000581). 
Regarding claim 2, Shiomi teaches a storage unit for storing in advance a map that defines the correlation in each of the advancement characteristics and the return characteristics (see at least Fig. 9 of Shiomi that shows the advance and return characteristics of the reaction force with respect to the accelerator opening position, wherein the control map of Fig. 9 anticipates the recited “map”), 
wherein the reaction force setting unit sets a value of the reaction force by referring to the map stored in the storage unit (see at least Fig. 9, Shiomi that shows the advance and return characteristics of the reaction force controlled with respect to the accelerator opening position), 
the map is defined in such a way that the correlation in the advancement characteristics has the depression amount represented along a horizontal axis (see at least Fig. 9, Shiomi the depression amount is represented on the horizontal axis), 
and a value of the reaction force represented along a vertical axis (see at least Fig. 9, Shiomi the reaction force is represented on the vertical axis).
three-dimensional map,
 and in the three-dimensional map, the correlation in the advancement characteristics is set into an exponential functional shape. 
However, Takeda (JP2016-000581) teaches three-dimensional map (see at least para.[0037], Takeda teaches “Since the reaction force set part 22 is provided with the three--dimensional map M specified by 3 axes of Saxis of the accelerator pedal 3, V axis of the accelerator pedal 3, and F axis, it can reduce control loads, such as transient correction accompanying shift between travel scenes, and can attain simplification of composition”),
and in the three-dimensional map, the correlation in the advancement characteristics is set into an exponential functional shape (see at least para.[0023], Takeda teaches “By setting up exponentially the reaction force F about a delicate treading-in region based on the principle of Weber FEFUNA (Weber-Fechner), the F-S characteristic of the three-dimensional map M is set up so that the operation feeling of the accelerator pedal 3 may be along a crew member's consciousness characteristic”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shiomi in view of Erfinder with the teachings of Takeda use a three dimensional map and an exponential functional shape in order to generate a reaction force that accommodates a person’s viscoelastic properties, as recognized by Takeda in at least para.[0005-0006].

Regrading claim 5, Shiomi in view of Erfinder does not expressly indicate a muscle activity estimation unit for estimating whether a main working muscle of a lower limb of a human body which is an activity subject is a single articular muscle or a bilateral muscle on the basis of a driving condition, 
wherein the reaction force setting unit corrects the correlation in the main advancement characteristics or a value of the reaction force of the main advancement characteristics on the basis of a main working muscle estimated by the muscle activity estimation unit
However, Takeda teaches a muscle activity estimation unit (see at least para.[0033], Takeda teaches “the relation between a crew member's muscle activity and the viscous reaction force of a joint is verified in a working effect and the description of an effect”, which anticipates using a “muscle activity estimation unit” to associate muscles activity to an accelerator depression amount) for estimating whether a main working muscle of a lower limb of a human body which is an activity subject is a single articular muscle or a bilateral muscle on the basis of a driving condition (see at least para.[0033], Takeda teaches “As shown in Fig.7, when operating the accelerator pedal 3, in this verification experiment, the revolving speed of the foot 51 which rotates focusing on the ankle 50 by the musculus tibialis anterior 52 and the gastrocnemius 53”, wherein the musculus tibialis anterior 52 and the gastrocnemius 53  in combination anticipates a bilateral muscle), 
wherein the reaction force setting unit corrects the correlation in the main advancement characteristics or a value of the reaction force of the main advancement characteristics on the basis of a main working muscle estimated by the muscle activity estimation unit (see at least para.[0034-0035], Takeda teaches correcting the reaction force of the accelerator pedal based on the muscle activity of the drivers leg).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shiomi in view of Erfinder with the teachings of Takeda to estimate muscle activity with respect to a reaction force in order to generate a reaction force that accommodates a person’s viscoelastic properties, as recognized by Takeda in at least para.[0005-0006].

the reaction force setting unit corrects the main advancement characteristics in a direction of decreasing a reaction force, when a main working muscle which is the activity subject is estimated to be a single articular muscle, 
and corrects the main advancement characteristics in a direction of increasing a reaction force, when a main working muscle is estimated to be a bilateral muscle.
However, Takeda teaches the reaction force setting unit corrects the main advancement characteristics in a direction of decreasing a reaction force, when a main working muscle which is the activity subject is estimated to be a single articular muscle (see at least para.[0034], Takeda teaches “It has the tendency which becomes a convex changing curve downward so that the viscous reaction force which acts on the foot 51 may become low, so that the viscous reaction force which acts on the foot 51 is so high that the revolving speed of the ankle 50 is low and the revolving speed of the ankle 50 is high, as shown in Fig.8”, wherein the low ankle speed anticipates using fewer muscles, such as a single articular muscle, to actuate the accelerator pedal), 
and corrects the main advancement characteristics in a direction of increasing a reaction force, when a main working muscle is estimated to be a bilateral muscle (see at least para.[0034], Takeda teaches “A changing curve shifts in the direction to which viscous reaction force becomes high, so that muscle activity of the ankle 50 becomes high, as shown in Fig. 9”, wherein the higher muscle activity anticipates using more muscles, such as bilateral muscle articulation, to actuate the accelerator pedal).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shiomi in view of Erfinder with the teachings of Takeda to estimate muscle activity with respect to a reaction force in order to generate a reaction force that accommodates a person’s viscoelastic properties, as recognized by Takeda in at least para.[0005-0006].

the reaction force setting unit performs the correction in such a way that an end of main advancement characteristics before correction and a beginning of main advancement characteristics after correction are smoothly connected.
However, Takeda teaches the reaction force setting unit performs the correction in such a way that an end of main advancement characteristics before correction and a beginning of main advancement characteristics after correction are smoothly connected (see at least para.[0037], Takeda teaches “Since the reaction force set part 22 is provided with the three-dimensional map M specified by 3 axes of S axis of the accelerator pedal 3, V axis of the accelerator pedal 3, and F axis, it can reduce control loads, such as transient correction accompanying shift between travel scenes, and can attain simplification of composition”, wherein the transition of the reaction force corrections are performed consecutively, with anticipates the recited “smoothly connected” reaction force). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shiomi in view of Erfinder with the teachings of Takeda smoothly connect corrected reaction forces in order to generate a reaction force that accommodates a person’s viscoelastic properties, as recognized by Takeda in at least para.[0005-0006].

Regarding claims 8 and 13, Shimoi teaches the reaction force setting unit corrects a value of the reaction force in an offset manner in an entirety of the main advancement characteristics (see at least Fig. 9, Shiomi the reaction force is corrected in an “offset manner”, wherein the reaction force for each of the three regions defined by the preload area, and the specific range between points APSP and APSA, and the region beyond APSA are all “offset” with respect to each other).

the muscle activity estimation unit estimates whether a main working muscle is the single articular muscle or the bilateral muscle on the basis of a depression speed of the accelerator pedal at a depression initial stage, the depression speed being detected by the depression speed detection unit. 
Takeda teaches the muscle activity estimation unit estimates whether a main working muscle is the single articular muscle or the bilateral muscle (see at least para.[0033], Takeda teaches “As shown in Fig.7, when operating the accelerator pedal 3, in this verification experiment, the revolving speed of the foot 51 which rotates focusing on the ankle 50 by the musculus tibialis anterior 52 and the gastrocnemius 53”, wherein the musculus tibialis anterior 52 and the gastrocnemius 53  in combination anticipates a bilateral muscle) on the basis of a depression speed of the accelerator pedal (see at least para.[0034], Takeda teaches “ It has the tendency which becomes a convex changing curve downward so that the viscous reaction force which acts on the foot 51 may become low, so that the viscous reaction force which acts on the foot 51 is so high that the revolving speed of the ankle 50 is low and the revolving speed of the ankle 50 is high, as shown in Fig.8. A changing curve shifts in the direction to which viscous reaction force becomes high, so that muscle activity of the ankle 50 becomes high, as shown in Fig. 9”, wherein the low ankle speed anticipates using fewer muscles, such as a single articular muscle, to actuate the accelerator pedal and the higher muscle activity anticipates using more muscles, such as bilateral muscle articulation, to actuate the accelerator pedal) at a depression initial stage (see at least Fig. 8 and 9, Takeda teaches initial depression stage of the accelerator pedal) , 
the depression speed being detected by the depression speed detection unit (see at least para.[0015], Takeda teaches “The treading-in velocity sensor 5 (treading-in speed detection means) which detects the treading-in speed V of the accelerator pedal 3”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shiomi in view of Erfinder with the teachings of Takeda to estimate muscle .

Claims 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi (US Publication No. 2011/0098901), Erfinder (DE 102015216756) and Takeda (JP2016-000581), as applied to claim 2 above, and further in view of Sakaguchi (US Publication No. 2012/0304800). 
Regrading claim 3, Shiomi in view of Erfinder and Takeda does not expressly indicate the reaction force setting unit decreases a degree of non-linearity of the main advancement characteristics, as a depression speed of the accelerator pedal increases.
However, Sakaguchi (US Publication No. 2006/0231074) teaches the reaction force setting unit decreases a degree of non-linearity of the main advancement characteristics, as a depression speed of the accelerator pedal increases (see at least para.[0030], Sakaguchi teaches “the rate of increase of the pedaling force decreases with increase of the accelerator opening, i.e. the so called convex-up characteristic”, wherein the reduction of the convex characteristic anticipates the recited limitation of “decreases a degree of non-linearity”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shiomi in view of Erfinder and Takeda with the teachings of Sakaguchi to decreases a degree of non-linearity of the main advancement characteristics in order to generate a reaction force that provides greater fuel efficiency with respect to the accelerator pedal operation, as recognized by Sakaguchi in at least para.[0010].

Regarding claims 10 and 11, Shomi in view of Erfinder and Takeda does not expressly indicate the reaction force setting unit decreases a rate of change in tangent angle of the main advancement characteristics, as a depression amount of the accelerator pedal approaches an intermediate value.
the reaction force setting unit decreases a rate of change in tangent angle of the main advancement characteristics, as a depression amount of the accelerator pedal approaches an intermediate value (see at least para.[0030], Sakaguchi teaches “the rate of increase of the pedaling force decreases with increase of the accelerator opening, i.e. the so called convex-up characteristic”, wherein the reduction of the convex characteristic anticipates reducing the angle between the curve and any tangential angle on the curve).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Shiomi in view of Erfinder and Takeda with the teachings of Sakaguchi to decreases a rate of a tangent angle in order to generate a reaction force that provides greater fuel efficiency with respect to the accelerator pedal operation, as recognized by Sakaguchi in at least para.[0010].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi (US Publication No. 2011/0098901) in view of Erfinder (DE 102015216756), as applied to claim 1 above, and further in view of Sakaguchi (US Publication No. 2012/0304800). 
Regarding claim 4, Shiomi in view of Erfinder does not expressly indicate the reaction force setting unit decreases a rate of change in tangent angle of the main advancement characteristics, as a depression amount of the accelerator pedal approaches an intermediate value.
However, Sakaguchi teaches the reaction force setting unit decreases a rate of change in tangent angle of the main advancement characteristics, as a depression amount of the accelerator pedal approaches an intermediate value (see at least para.[0030], Sakaguchi teaches “the rate of increase of the pedaling force decreases with increase of the accelerator opening, i.e. the so called convex-up characteristic”, wherein the reduction of the convex characteristic anticipates reducing the angle between the curve and any tangential angle on the curve).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665